Name: Regulation (EU) 2017/1954 of the European Parliament and of the Council of 25 October 2017 amending Council Regulation (EC) No 1030/2002 laying down a uniform format for residence permits for third-country nationals
 Type: Regulation
 Subject Matter: technology and technical regulations;  natural and applied sciences;  cooperation policy;  international law;  migration
 Date Published: nan

 1.11.2017 EN Official Journal of the European Union L 286/9 REGULATION (EU) 2017/1954 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 October 2017 amending Council Regulation (EC) No 1030/2002 laying down a uniform format for residence permits for third-country nationals THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(2)(a) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 1030/2002 (2) lays down a uniform format for residence permits for third-country nationals. (2) The current uniform format for residence permits, which has been used for 20 years, is considered to be compromised in view of serious incidents of counterfeiting and fraud. (3) A new common design for residence permits for third-country nationals should therefore be established, with more modern security features in order to render such permits more secure and to prevent forgery. (4) Third-country nationals who hold a valid residence permit drawn up in the uniform format issued by one of the Member States which apply the Schengen acquis in full have the right to move freely for up to 90 days within the Schengen area, provided that they fulfil the entry conditions referred to in Regulation (EU) 2016/399 of the European Parliament and of the Council (3) (Schengen Borders Code). (5) Union legislation on the entry and residence of third-country nationals sets out schemes granting additional mobility rights, with specific conditions for entry and stay in Member States which are bound by that acquis. Residence permits issued in accordance with that legislation use the uniform format laid down in Regulation (EC) No 1030/2002. Therefore, in order to enable the competent authorities to identify third-country nationals who may benefit from those specific mobility rights, it is important that those residence permits clearly display the relevant entries, such as researcher, student or ICT in accordance with the relevant Union legislation. (6) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. Given that this Regulation builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Regulation whether it will implement this Regulation in its national law. (7) In accordance with Articles 1 and 2 and Article 4a(1) of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, those Member States are not taking part in the adoption of this Regulation and are not bound by it or subject to its application. (8) This Regulation constitutes an act building upon, or otherwise related to, the Schengen acquis within, respectively, the meaning of Article 3(1) of the 2003 Act of Accession, of Article 4(1) of the 2005 Act of Accession and of Article 4(1) of the 2011 Act of Accession. (9) As regards Iceland and Norway, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (4) which fall within the area referred to in Article 1, point B, of Council Decision 1999/437/EC (5). (10) As regards Switzerland, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (6) which fall within the area referred to in Article 1, point B, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (7). (11) As regards Liechtenstein, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (8) which fall within the area referred to in Article 1, point B, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (9). (12) To allow Member States to use up existing stocks of residence permits, a transitional period should be provided for within which Member States can still use the old residence permits. (13) Regulation (EC) No 1030/2002 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1030/2002 is replaced by the images and text set out in the Annex to this Regulation. Article 2 Residence permits conforming to the specifications set out in the Annex to Regulation (EC) No 1030/2002, which are applicable until the date referred to in the second paragraph of Article 3 of this Regulation, may be issued until six months after that date. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Member States shall apply this Regulation at the latest 15 months after the adoption of the additional technical specifications referred to in Article 2 of Regulation (EC) No 1030/2002. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 25 October 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) Position of the European Parliament of 13 September 2017 (not yet published in the Official Journal) and decision of the Council of 9 October 2017. (2) Council Regulation (EC) No 1030/2002 of 13 June 2002 laying down a uniform format for residence permits for third-country nationals (OJ L 157, 15.6.2002, p. 1). (3) Regulation (EU) 2016/399 of the European Parliament and of the Council of 9 March 2016 on a Union Code on the rules governing the movement of persons across borders (Schengen Borders Code) (OJ L 77, 23.3.2016, p. 1). (4) OJ L 176, 10.7.1999, p. 36. (5) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (6) OJ L 53, 27.2.2008, p. 52. (7) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (8) OJ L 160, 18.6.2011, p. 21. (9) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19). ANNEX ANNEX FRONT AND REVERSE OF THE CARD (a) Description The residence permit, including biometrics, shall be produced as a stand-alone document in ID  1 format. It shall draw on the specifications set out in the ICAO document on machine-readable travel documents (Document 9303, seventh edition, 2015). It shall contain the following (1): Front of the card: 1. The three-letter country code of the issuing Member State as set out in ICAO Document 9303 on machine-readable travel documents, integrated into the background printing. 2. The ICAO symbol for a machine-readable travel document with a contactless microchip (e-MRTD symbol), in optically variable colouring. Depending on the angle of view, it shall appear in different colours. 3.1. The title of the document ( Residence Permit ) shall appear in the language(s) of the issuing Member State. 3.2. Repetition of the document title referred to in field 3.1, in at least one other (maximum two) official languages of the institutions of the Union, in order to facilitate the recognition of the card as a residence permit for third-country nationals. 4.1. The document number. 4.2. Repetition of the document number (with special security features). 5. The card access number (CAN). The headings of entries 6 to 12 shall appear in the issuing Member State's language(s). The issuing Member State may add another official language of the institutions of the Union on the same line, up to a total of no more than two languages. 6. Name: surname(s) and forename(s), in that order (2). 7. Sex. 8. Nationality. 9. Date of birth. 10. Type of permit: the specific type of residence permit issued by the Member State to the third-country national. The residence permit of a Member of the family of a citizen of the European Union who has not exercised the right of free movement must contain the entry family member . In the case of beneficiaries under Article 3(2) of Directive 2004/38/EC of the European Parliament and of the Council (3), Member States may enter beneficiary under Article 3(2) of Directive 2004/38/EC . 11. The expiry date of the document (4). 12. Remarks: Member States may enter details and observations for national use as required in the light of their national provisions on third-country nationals, including observations relating to any permission to work or unlimited validity of the permission to stay (5). 13. An identity photograph shall be securely integrated into the card body and secured by a diffractive optically variable image device (DOVID). 14. Signature of the holder. 15. DOVID for portrait protection. Reverse of the card: 16. Remarks: Member States may enter details and observations for national use as required in the light of their national provisions on third-country nationals, including observations relating to any permission to work (6), followed by two mandatory entries: 16.1. Date of issue, place of issue/issuing authority: The date and place of issue of the residence permit. Where appropriate, the place of issue may be substituted with a reference to the issuing authority. 16.2. Place of birth. Entries 16.1 and 16.2 may be followed by optional entries (7) such as Address of the holder . 16.3. Optional field for information related to the production of the card, such as name of the producer, version number, etc. 17. Machine-readable zone. The machine-readable zone shall conform to the relevant ICAO guidelines set out in ICAO Document 9303 on machine-readable travel documents. 18. The printed area shall contain the national emblem of the Member State to distinguish the residence permit and provide certainty as to its national origin. 19. The machine-readable zone shall contain printed text in the background printing indicating the issuing Member State. This text shall not affect the technical features of the machine-readable zone. Visible national security features (without prejudice to the technical specifications established under Article 2(1)(f) of this Regulation): 20. An RF chip shall be used as a storage medium in accordance with Article 4a of this Regulation. Member States may also incorporate in the residence permit a dual interface or a separate contact chip for national use. Such contact chips shall be placed on the reverse of the card, comply with ISO standards and in no way interfere with the RF chip. 21. Optional transparent window. 22. Optional transparent border. (b) Colour, printing process The Member States shall establish the colour and the printing process in accordance with the uniform format set out in this Annex and the additional technical specifications to be established in accordance with Article 2 of this Regulation. (c) Material The card shall be made entirely of polycarbonate or equivalent synthetic polymer (lasting for at least 10 years). (d) Printing techniques The following printing techniques shall be employed:  highly secure background offset printing,  UV-fluorescent printing,  rainbow printing. The security design of the front of the card shall be distinguishable from the back of the card. (e) Numbering The document number shall appear in more than one position on the document (excluding the machine-readable zone). (f) Protection against copying An upgraded DOVID providing a quality of identification and a level of security not less than the device used in the current uniform format for visas shall be used on the front of the residence permit with advanced design and features, including an enhanced diffractive element for advanced machine verification. (g) Personalisation technique To ensure that residence permit data are properly secured against counterfeiting and falsification attempts, biographical data including the photograph, the holder's signature and the other main data shall be integrated into the basic material of the document. This personalisation shall be done using laser engraving technology or other equivalent secure technology. (h) Member States may also add additional national security features, provided that these are included in the list established under Article 2(1)(f) of this Regulation, that they comply with the harmonised appearance of the models above and that the efficiency of the uniform security features is not diminished. (1) The headings to be printed are specified in the technical specifications to be adopted under Article 6 of this Regulation. (2) A single field is provided for the surnames and forenames. The surnames shall be given in upper case; the forenames in lower case but with upper case for the first letter. No separators between surnames and forenames are allowed. However, the character ,  is allowed as a separator between first and second surnames or forenames (example: TOLEDO, BURGOS Ana, Maria). If it is necessary, first and second surnames can be combined in the same line, as well as surnames and forenames, in order to save space. (3) Directive 2004/38/EC of the European Parliament and of the Council of 29 April 2004 on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States amending Regulation (EEC) No 1612/68 and repealing Directives 64/221/EEC, 68/360/EEC, 72/194/EEC, 73/148/EEC, 75/34/EEC, 75/35/EEC, 90/364/EEC, 90/365/EEC and 93/96/EEC (OJ L 158, 30.4.2004, p. 77). (4) The entry shall only be made in a date format (dd/mm/yyyy) and not in words such as temporary  or unlimited  as the expiry date relates to the physical document and not to the right of residence. (5) Additional remarks can also be entered in field 16 ( Remarks ) on the reverse of the card. (6) All the space available on the reverse of the card (except for the machine-readable zone) shall be reserved for the Remarks  field. It will contain the actual remarks, followed by mandatory fields (date of issue, place of issue/issuing authority, place of birth), and followed by the optional fields each Member State needs. (7) Optional entries must be preceded by sub-headings.